Citation Nr: 0820736	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability for the veteran's 
service-connected residuals of a left tibial fracture with 
one-half inch left leg shortening and post-traumatic left 
ankle and foot tarsal bone degenerative changes, currently 
evaluated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5262-5010, to include the 
issue of a separate compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.  The issue before the 
Board today was remanded in May 2007 for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.  The Board granted a motion to advance the appellant's 
case on the docket in May 2007.  


FINDING OF FACT

The veteran's residuals of a left tibial fracture are 
manifested by subjective complaints of pain and swelling in 
the left lower extremity with objective evidence of 
degenerative changes of the left ankle and foot tarsal bone, 
dorsiflexion limited to no more than 5 degrees, plantar 
flexion limited to no more than 30 degrees, a slight decrease 
in inversion and eversion of the left foot, and one-half inch 
shortening of the left leg.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left tibial fracture with one-half inch 
left leg shortening and post-traumatic left ankle and foot 
tarsal bone degenerative changes and a separate compensable 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 
4.40, 4.45, 4.26, 4.71a, Diagnostic Codes 5262-5010 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The Board finds that August 2003 and May 2007 letters fully 
notified the veteran of the second and third provisions of 
the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters requested that the veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran.  They also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Finally, the May 2007 letter provided the veteran 
notice in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006) regarding the establishment of an effective 
date.  

The August 2003 letter was sent to the veteran prior to the 
initial adjudication of his claim; as such, the VCAA notice 
with respect to the elements addressed in this letter was 
timely.  See Pelegrini II, supra.  The VCAA notice in 
accordance with Dingess, however, was sent after the initial 
adjudication.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the May 2007 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and an April 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, the aforementioned May 2007 letter 
provided part (1)(a) notice, expressly informing the veteran 
of the need to provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, this letter 
notified the veteran of information required in notice 
elements (2) and (3).  

None of the letters sent to the veteran throughout this 
appeal, however, expressly provided notice of elements (1)(b) 
or (4).  Nevertheless, the Board finds that it may proceed 
with a decision because it has carefully reviewed the record 
and concludes that any Vazquez-Flores notice errors were 
nonprejudicial to the veteran for the reasons discussed 
below.  Additionally, there is nothing to indicate that these 
notice errors affected the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the Board notes that the 
August 2006 letter advised the veteran that he might submit 
statements from employers as to job performance, lost time, 
or other information about how his service-connected 
disability affected his employment, as well as statements 
from persons who have witness how his disability symptoms 
affect him.  The Board concludes that the veteran could be 
reasonably expected to understand the need to provide 
evidence regarding the impact of his service-connected 
disability on his daily life and employment from these 
statements.  Additionally, the Board finds that the veteran 
demonstrated actual knowledge of this notice element at the 
February 2005 and March 2008 VA examinations.  In this 
regard, the veteran provided information about his activities 
of daily living, the impact of pain while walking, standing, 
etc., and how he retired in 1989 following a change in his 
job description that required him to be on his feet more.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the veteran or the veteran's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim).  Cf. Vazquez, supra (the mere act of submitting 
evidence does not demonstrate actual knowledge).  As such, 
the lack of specific notice of Vazquez VCAA element 1(b) is 
not prejudicial to the veteran.  See Sanders, supra.

Regarding part (4) notice, the veteran's service-connected 
left leg disability is currently rated under Diagnostic Codes 
5262 and 5010.  Diagnostic Code 5262 is rated based on the 
severity of impairment (slight, moderate, marked); therefore, 
no specific Vazquez-Flores notice is required.  Diagnostic 
Code 5010, however, contemplates ratings based on limitation 
of motion which are measured through range of motion testing.  
After careful review of the record, the Board finds that the 
veteran demonstrated actual knowledge through his 
representative that his disability was to be rated on the 
basis of range of motion findings by the statements made in 
the March 2006 Representative's Written Statement (VA Form 
646).  Specifically, the veteran's representative discussed 
how Diagnostic Code 5010 was to be rated under Diagnostic 
Code 5003, and that a 10 percent rating was entitled for 
evidence of painful motion without actual limitation of 
motion.  Although the veteran's representative did not 
expressly discuss the range of motion criteria provided for 
in Diagnostic Codes 5270 through 5272, the Board is satisfied 
that the March 2006 statements demonstrated a familiarity 
with the diagnostic criteria of Diagnostic Codes 5003 and 
5010, including the need to reference limitation of motion 
criteria pertinent to the relevant joint(s) involved.  Thus, 
actual knowledge of part (4) notice is demonstrated and any 
notice defect is cured.  See Sanders, supra.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file, as well as all relevant VA treatment records.  The 
veteran has not identified any additional outstanding records 
that need to be obtained before proceeding with a 
determination on his appeal.  Finally, the veteran was 
afforded multiple VA examinations during this appeal for the 
specific purpose of evaluating the severity of his service-
connected left lower extremity disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board notes that it has considered whether staged ratings 
are appropriate in the present case.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, for reasons discussed in more 
detail below, the Board finds that there is no competent 
evidence that the veteran's service-connected residuals 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.



I. Assignment of a Higher Disability Rating
The veteran's service-connected residuals of a fractured 
distal tibia are currently rated 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5262-5010 (2007).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case therefore indicates that 
impairment of the tibia and fibula under Diagnostic Code 5262 
is the service-connected disorder and that traumatic 
arthritis is the residual condition (Diagnostic Code 5010).

Diagnostic Code 5010, arthritis due to trauma and established 
by X-rays findings, is rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  Under that 
diagnostic code, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Alternatively, a 10 percent rating is 
for application when there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
and a 20 percent rating is for application when there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  Id.  

In the present case, there is X-ray evidence of degenerative 
arthritis of the veteran's left mid-foot and left ankle.  See 
X-ray Report dated February 22, 1990 (associated with VA 
examination).  Despite a lack of evidence of occasional 
incapacitating exacerbations as a result of his left tibia, 
foot, and ankle disability, the RO found that the veteran was 
entitled to the maximum 20 percent rating under Diagnostic 
Code 5003 (and/or Diagnostic Code 5010).  See RO Rating 
Decision dated December 19, 2003.  

For the purposes of Diagnostic Code 5010, the veteran's 
residual ankle and foot disabilities (traumatic arthritis) 
have been rated together so as to qualify for the maximum 20 
percent disability rating.  However, in order to fully 
determine whether the veteran is in receipt of the maximum 
applicable rating for his residuals of a fractured left 
distal tibia, the Board must consider whether the veteran 
would be entitled to a higher combined rating if his service-
connected residual left ankle and left foot disabilities were 
separately evaluated.  

As noted above, Diagnostic Code 5010 is rated on the basis of 
limitation of the affected joints.  In the present case, the 
veteran's left ankle would therefore be rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5272 (2007).  
According to Diagnostic Code 5271, a 10 percent disability 
rating is for application when there is moderate limitation 
of motion of the ankle.  A maximum 20 percent disability 
rating is for application when there is marked limitation of 
motion of the ankle.  Diagnostic Codes 5270 and 5272 apply 
when there is evidence of ankylosis of the ankle, 
subastragalar or tarsal joint.  As the competent medical 
evidence of record fails to demonstrate ankylosis, further 
discussion of these diagnostic codes is unnecessary.

A review of the medical evidence of record demonstrates that 
the veteran has complained of pain and swelling in his left 
ankle throughout this appeal.  He also reported increased 
pain and discomfort with prolonged walking and standing.  
Upon examination, the veteran's left ankle demonstrated 
dorsiflexion limited to no more than 5 degrees and plantar 
flexion limited to no more than 30 degrees during this 
appeal.  See September 2003, February 2005, and March 2008 VA 
Examination Reports.  Range of motion findings for the 
veteran's right ankle, on the other hand, show dorsiflexion 
limited to no more than 15 degrees and plantar flexion 
limited to no more than 38 degrees.  No additional limitation 
of motion was identified or predicted as a result of pain, 
incoordination, fatigue, or weakness, by any of the VA 
examiners.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (in rating 
musculoskeletal disabilities, VA must consider whether these 
cases present evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a 
joint).  

Under the above circumstances, the Board finds that the 
veteran's left ankle arthritis, if evaluated separately under 
Diagnostic Code 5010-5271, is entitled to no more than a 10 
percent disability rating for moderate limitation of ankle 
motion.  In this regard, the March 2008 VA examination report 
indicates that the veteran has no more than a "slight" 
decrease in the range of motion of the left ankle secondary 
to arthritic changes.  Moreover, the veteran denies the use 
of assistive devices such as a cane or brace.  The various VA 
examination reports of record during this appeal also reflect 
that the veteran has good balance.  Such evidence, the Board 
concludes, demonstrates no more than moderate limitation of 
motion.  

Regarding the veteran's left foot arthritis, Diagnostic Code 
5284 is for application.  Under this diagnostic code, a 10 
percent disability rating is warranted for moderate foot 
injury; a 20 percent disability rating is warranted for 
moderately severe foot injury; and a 30 percent disability 
rating is warranted for severe foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

After careful review of the evidence of record, the Board 
concludes that the veteran's left mid-foot arthritis is 
entitled to no more than a 10 percent disability rating.  In 
this regard, the veteran demonstrated no more than a 
"slight" decrease in full inversion and eversion of the 
left foot at his February 2005 and March 2008 VA 
examinations.  Additionally, there was objective evidence of 
good balance, walking with no more than a very slight, almost 
imperceptible limp, and good coordination; the veteran also 
denied the use of special shoes or assistive devices such as 
a cane.  See February 2005 and March 2008 VA Examination 
Reports.  

In sum, if the Board were to separately evaluate the 
veteran's left foot and left ankle arthritis on the basis of 
limitation of motion, rather than under the criteria provided 
in Diagnostic Code 5003, each disability would be entitled to 
no more than a 10 percent disability rating.  Such findings 
result in a combined disability rating of 20 percent.  See 
38 C.F.R. § 4.25 (2007).  Therefore, there is no advantage to 
the veteran in rating these residuals separately.  

In addition to determining whether the veteran is entitled to 
a higher disability rating for his residuals of a fractured 
left distal tibia on the basis of separate evaluations for 
foot and ankle residuals, consideration has also been given 
to the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis 
upon which to assign a disability rating higher than 20 
percent for his service-connected residuals of a fractured 
left distal tibia.  In this regard, the veteran's medical 
records show a well-healed fracture of the left distal tibia; 
there is no indication of any malunion or nonunion.  See, 
e.g., February 2005 VA Examination X-ray Report.  As such, 
the veteran does not meet the criteria for a higher 
disability rating under Diagnostic Code 5262 (requires 
evidence of malunion with marked knee or ankle disability or 
nonunion with loss motion requiring a brace).  Moreover, 
although the competent medical evidence shows that the 
veteran's residuals include a one-half inch shortening of his 
left lower extremity, such shortening is noncompensable under 
Diagnostic Code 5275.  

Finally, the Board has considered whether this case warrants 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran indicated at a February 
1990 VA examination that he retired from his job in 1989.  
Previously, his occupation did not require him to stand on 
his feet; however, in approximately 1985-86 this was changed, 
and following the change, he noted swelling in his left leg 
and occasional pain in his ankle.  The Board observes that 
there is no indication that the veteran has ever been fired 
from or denied a job due to his left tibia, ankle, and foot 
disability.  Rather, it appears that he voluntarily retired.  
Cf. Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).  
Similarly, there is no competent evidence of record that the 
veteran's service-connected disability has necessitated 
frequent periods of hospitalization.  Finally, the March 2008 
VA examination report states that the veteran's limited 
activity is at least as likely as not a result of his age and 
his nonservice-connected back and knee disabilities.  

The Board is sympathetic to the fact that the veteran reports 
that he no longer "does anything." See March 2008 VA 
Examination Report.  However, there is no objective evidence 
of record that any residual pain and/or swelling has 
prevented him from working or markedly interfered with 
employment.  The Board therefore finds that the disability 
rating currently assigned to the veteran's residuals of a 
fractured left distal tibia adequately compensates him for 
his loss in earning capacity, and in the absence of the above 
discussed factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash, supra.

The Board acknowledges the veteran's statements that his 
service-connected disability is worse than the 20 percent 
rating currently assigned.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected residuals of a left tibial 
fracture with one-half inch left leg shortening and post-
traumatic left ankle and foot tarsal bone degenerative 
changes.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2007).  

Therefore, in light of the competent evidence demonstrating 
traumatic degenerative changes of the left ankle and foot 
with no more than moderate foot and ankle disabilities and 
one-half inch left leg shortening, the Board concludes that 
the veteran is entitled to no more than his currently 
assigned 20 percent disability rating.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine. However, the preponderance of the evidence is 
against the veteran's claim for an increased rating.  The 
benefit of the doubt doctrine is therefore not applicable in 
the instant appeal and the veteran's claim for a higher 
disability rating must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


II. Assignment of a Separate Compensable Evaluation Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5010

The veteran's representative asserts that the veteran is 
entitled to a separate compensable evaluation for traumatic 
arthritis of the left ankle under Diagnostic Codes 5003 and 
5010.  See Statement of Accredited Representative dated March 
8, 2006.  However, as discussed above, the veteran is already 
in receipt of a 20 percent disability rating based on the 
provisions of these diagnostic codes.  Thus, it is unclear 
how a separate rating is warranted.  

It appears that the veteran's representative feels that a 
separate rating is for application as the veteran's residual 
disability is rated under Diagnostic Code 5262.  However, 
even if the Board were to rate the veteran's left ankle/foot 
disability under Diagnostic Code 5262, or any of the 
Diagnostic Codes from 5270 to 5272 for that matter, a 
separate compensable rating would not be warranted.  In this 
regard, all of these diagnostic codes contemplate 
symptomatology inclusive of limitation of motion of the 
affected joint(s).  Thus, assigning a separate compensable 
rating for X-ray evidence of traumatic arthritis with painful 
motion would constitute pyramiding.  38 C.F.R. § 4.14 (2007).  
See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition).  

Finally, as previously discussed, Diagnostic Codes 5010 and 
5003 provide that the veteran may either be rated on the 
basis of the criteria specified in Diagnostic Code 5003 or on 
the basis of limitation of motion.  Since the Board has 
already discussed why the veteran is entitled to no more than 
a 20 percent disability rating under either method, it need 
not repeat itself here.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability for the veteran's 
service-connected residuals of a left tibial fracture with 
one-half inch left leg shortening and post-traumatic left 
ankle and foot tarsal bone degenerative changes, currently 
evaluated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5262-5010, to include the 
issue of a separate compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010, 
is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


